Citation Nr: 9912084	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the C-6 facet, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Shawn B. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to August 1987.  
By rating decision of August 1988, service connection was 
granted for residuals of a fracture of the C-6 facet and a 10 
percent evaluation was assigned.  This appeal arises from an 
August 1993 rating decision of the Reno, Nevada Regional 
Office, which denied an increased rating for residuals of a 
fracture of the C-6 facet.  This appeal also arises from an 
October 1994 rating decision of the Oakland, California 
Regional Office, which granted service connection for 
residuals of a stress fracture of the left tibia and assigned 
a noncompensable evaluation.  

Subsequently, the veteran relocated and the Pittsburgh, 
Pennsylvania Regional Office (RO) is now handling the present 
case on appeal.  By rating decision of October 1996, the RO 
assigned a 20 percent evaluation to the veteran's residuals 
of a fracture of the C-6 facet.  In December 1997, the Board 
of Veterans' Appeals (Board) remanded the case to the RO for 
additional evidentiary development.  


REMAND

The December 1997 Board remand directed that the RO obtain 
all pertinent up-to-date clinical evidence in regard to the 
veteran's increased rating claims, in accordance with the 
VA's duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  In a letter mailed to the 
veteran in January 1998, the RO requested the names and 
addresses of all health care providers where he had received 
recent treatment for disabilities of the cervical spine and 
left lower leg.  This letter was returned as undeliverable.  
Subsequently, in a supplemental statement of the case issued 
in July 1998, the RO indicated that it would again send to 
the veteran a copy of the January 1998 letter requesting 
information about additional treatment records.  However, the 
record does not reflect that the RO ever resent the veteran a 
request for information regarding additional treatment for 
his service connected disabilities at issue.  

In a statement received in February 1998, the veteran 
indicated that the Social Security Administration (SSA) 
"ruled" on his behalf using military and VA records.  In 
Masors v. Derwinski, 2 Vet. App. 181 (1992), the United 
States Court of Veterans Appeals (Court) mandated that the VA 
must obtain a SSA decision granting disability benefits and 
the medical records upon which such a decision was based.  
Therefore, the RO should ensure that these records are 
obtained for association with the claims folder.  

The December 1997 remand also directed that the veteran be 
afforded a VA examination to determine the severity of his 
cervical spine and left lower leg disabilities in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a statement 
received in February 1998, the veteran indicated that he 
would not submit to any additional VA examinations for the 
purpose of adjudicating his claims on appeal.  In a letter 
received in March 1998, the veteran reversed himself and 
indicated that he would agree to a VA examination.  In his 
letter, he requested as one of his VA examiners at the 
Altoona VA Medical Center (VAMC) the same examiner who 
conducted a previous VA examination in March 1997.  An April 
1998 notation in the record reflects that a VA examination 
ordered for the veteran was canceled on the basis that he 
refused the examination.  In a July 1998 supplemental 
statement of the case, the RO indicated that the veteran was 
scheduled for a VA examination at the Altoona VAMC but that 
he informed the RO that he did not desire to be examined 
again.  However, the record shows that in his latest 
correspondence with the RO, the veteran indicated his 
willingness to appear for an examination, albeit with the 
same examiner as he had in March 1997.  

In February 1999, various documents were received including a 
power of attorney naming Mr. Cohen as his attorney and 
representative in this case.  In an attached letter dated in 
September 1998, Mr. Cohen indicated that the veteran had in 
fact appeared for the April 1998 examination and, according 
to the letter, a copy of the report was attached.  It does 
not appear that any such report was attached and it is not 
now associated with the claims folder.  

Therefore, to ensure that the veteran has been accorded his 
full due process rights, it should be ascertained whether the 
veteran did in fact undergo the examination in April 1998 
and, if not, he should be provided another opportunity to 
appear for a VA examination for the purpose of determining 
the severity of his service connected disabilities.  He 
should also be advised of the consequences of failing to 
report for the scheduled examination, with particular 
reference to the provisions of 38 C.F.R. § 3.655.

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers where he has received recent 
treatment for disabilities of the 
cervical spine and left lower leg.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all recent records of treatment 
relating to the veteran's cervical spine 
and left lower leg which have not already 
been obtained.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should contact the Social 
Security Administration to obtain records 
pertinent to the veteran's receipt of 
Social Security benefits, to include the 
clinical data upon which the 
Administration's determination is based.  
Once obtained, the records should be 
associated with the claims folder.

3.  The RO should review the letter from 
the veteran's attorney dated in September 
1998 and take appropriate action relative 
to the request for copies of documents 
and the scheduling of a personal hearing.  

4.  The RO should ascertain whether the 
veteran reported for the examination 
requested in April 1998 and, if so, 
obtain the report thereof.  If a copy of 
the report is obtained the RO should 
review the report and ascertain whether 
it complies with the previous remand 
instructions.  

5.  If the veteran did not report for the 
examination, or if it is ascertained that 
the report of examination does not comply 
with the requirements of DeLuca as set 
forth in the prior Remand, the veteran 
should undergo a VA examination in 
orthopedics and neurology in order to 
ascertain the nature and severity of his 
cervical spine and left lower leg 
disabilities.  The claims folder must be 
made available to the examiners for 
review prior to conducting the 
examinations.  All indicated tests must 
be accomplished, to include range of 
motion studies of the cervical spine and 
left ankle.  The examiners should specify 
for the record the residuals, if any, 
which are attributable to the veteran's 
inservice stress fracture of the left 
tibia.  Further, it should be stated for 
the record whether the cervical spine and 
ankle exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service 
connected disabilities; and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
cervical spine and left ankle are used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  
Finally, the examiner should comment on 
the effect the veteran's cervical spine 
and left lower leg disabilities have on 
the veteran's ability to secure and 
maintain employment.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims.  In the event that 
the veteran fails to report for the 
scheduled examinations, consideration 
should be given to the provisions of 
38 C.F.R. § 3.655.  If the claims are 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
considers all additional evidence 
pertinent to the claims and adequately 
explains the basis for the denial of 
benefits.  They should be afforded the 
applicable time to respond if the 
decision remains adverse to the veteran. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



